UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01685 Name of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2011  September 30, 2012 Item 1: Reports to Shareholders Annual Report | September 30, 2012 Vanguard Morgan TM Growth Fund > For the 12 months ended September 30, 2012, Vanguard Morgan Growth Fund returned about 27%. > The fund lagged its benchmark, the Russell 3000 Growth Index, but outpaced the average return of its peers. > Stocks in the information technology, consumer discretionary, and health care sectors helped fuel the fund’s performance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 11 Performance Summary. 12 Financial Statements. 14 Your Fund’s After-Tax Returns. 28 About Your Fund’s Expenses. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended September 30, 2012 Total Returns Vanguard Morgan Growth Fund Investor Shares 27.18% Admiral™ Shares 27.35 Russell 3000 Growth Index 29.35 Multi-Cap Growth Funds Average 25.46 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance September 30, 2011, Through September 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Morgan Growth Fund Investor Shares $16.06 $20.31 $0.100 $0.000 Admiral Shares 49.84 63.02 0.391 0.000 1 developed markets of the Pacific region were the weakest performers but still recorded a modest advance. In July, the president of the European Central Bank declared that policymakers would do whatever was needed to preserve the euro common currency. That pronouncement was encouraging to investors, but Europe’s financial troubles are by no means resolved. Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening continues in the face of weak economic growth. Bonds produced solid returns; future results may be more muted Bonds once again advanced; the broad U.S. taxable market returned about 5% for the 12 months. Among U.S. Treasuries, long-term bonds were particularly strong as they benefited from the Federal Reserve’s bond-buying program. As bond prices rose, the yield of the 10-year U.S. Treasury note fell to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) By the end of the period, the yield had climbed, but it still remained low by historical standards. Market Barometer Average Annual Total Returns Periods Ended September 30, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 30.06% 13.27% 1.22% Russell 2000 Index (Small-caps) 31.91 12.99 2.21 Dow Jones U.S. Total Stock Market Index 30.00 13.29 1.53 MSCI All Country World Index ex USA (International) 14.48 3.17 -4.12 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.16% 6.19% 6.53% Barclays Municipal Bond Index (Broad tax-exempt market) 8.32 5.99 6.06 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.63 CPI Consumer Price Index 1.99% 2.33% 2.11% 3 Bondholders have enjoyed years of strong returns. But as Tim Buckley, our incoming chief investment officer, has noted, investors shouldn’t be surprised if future results are much more modest. As yields tumble, the scope for further declines—and price increases—diminishes. The Federal Reserve announced on September 13 that it would continue to hold its target for short-term interest rates between 0% and 0.25% at least through mid-2015. The exceptionally low rates, in place since late 2008, kept a tight lid on returns from money market funds and savings accounts. Double-digit results in all sectors boosted Morgan Growth’s returns Vanguard Morgan Growth Fund seeks to outperform the Russell 3000 Growth Index through a multimanager approach that provides exposure to a broad universe of large- and mid-capitalization U.S. growth stocks. The fund’s five investment advisors use distinct approaches to manage independent subportfolios. We believe this structure provides both broad diversification and the potential for less volatility than a similar single-manager fund might experience. At the same time, it preserves each manager’s opportunity to generate superior returns. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Morgan Growth Fund 0.42% 0.28% 1.34% The fund expense ratios shown are from the prospectus dated January 26, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2012, the fund’s expense ratios were 0.40% for Investor Shares and 0.26% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Multi-Cap Growth Funds. 4 In the most recent 12 months, as I mentioned previously, the fund failed to outpace the Russell 3000 Growth Index but exceeded the average return of peers by almost 2 percentage points. The shortfall versus the index was clearest in the tech sector. Tech stocks constituted about 35% of the fund’s holdings on average during the period and returned more than 27%. Compared with the benchmark index, however, this result came up short, as poor selection among manufacturers of computers and peripheral equipment and software companies held back returns. The story was similar within consumer discretionary and health care. Although both sectors added to the fund’s overall performance, the advisors’ stock selection within these categories tempered results relative to the index. The fund benefited in comparison with the index from the advisors’ choices in energy and industrials. Within the energy sector, shares of oil and gas companies boosted returns. The fund’s industrial holdings also performed well against the benchmark. A smaller allocation to consumer staples helped as well. Total Returns Ten Years Ended September 30, 2012 Average Annual Return Morgan Growth Fund Investor Shares 8.58% Russell 3000 Growth Index 8.57 Multi-Cap Growth Funds Average 7.96 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Over a turbulent decade, the fund topped the average return of peers Vanguard Morgan Growth Fund’s long- term results remain competitive. For the ten years ended September 30, 2012, the average annual return for Investor Shares was 8.58%. The fund closely tracked its benchmark index, which returned an average of 8.57%, and was well ahead of the 7.96% average annual return of its peers. This period included the aftermath of the bursting of the dot-com bubble and, more recently, the trauma of the 2008–2009 financial crisis. It’s a credit to the fund’s multimanager advisory team that Morgan Growth weathered these challenges to deliver solid long-term results. In addition to the advisors’ experience and talent, the fund benefited from its low investment costs, which allow investors to keep a larger proportion of returns. The lessons of the financial crisis remain relevant four years later In September, the end of your fund’s fiscal year, we marked the fourth anniversary of Lehman Brothers’ collapse, the start of the 2008–2009 financial crisis. When the Lehman news broke, I was speaking to institutional clients at an event in Washington, D.C., all of three weeks into my new role as Vanguard’s CEO. In the ensuing months, I was struck both by how fortunate I was to work with a great team of Vanguard “crew” and by the remarkable steadiness demonstrated by our clients. Many clients experienced significant losses, but signs of panic were few. On balance, they remained committed to their long-term investment programs and managed to benefit from the financial markets’ subsequent recovery. As the crisis recedes further in time, it’s important not to lose sight of the lessons that it illuminated about investing and sound financial practices generally. First among those lessons is that diversification does work. Diversification didn’t immunize investors from the market’s decline, but it certainly helped to insulate them from the worst of it. Second, saving money and living within your means are critical. Investors are acting on this lesson as they pay off debt, which is a form of saving, and increase their savings rates from the dangerously low levels that prevailed before the crisis. Third, having the courage to stick with a sound investment plan—as so many of our clients did—is important during volatile, uncertain times. Investors who resisted the urge to bail out of stocks at the depths of the crisis have largely been rewarded in the succeeding years. I am very optimistic that, if investors embrace these lessons, they can give themselves a better chance of reaching their long-term goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 16, 2012 6 Advisors’ Report For the fiscal year ended September 30, 2012, Vanguard Morgan Growth Fund returned 27.18% for Investor Shares and 27.35% for the lower-cost Admiral Shares. Your fund is managed by five independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion Vanguard Morgan Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 45 4,098 Uses traditional methods of stock selection—research Company, LLP and analysis—that identify companies believed to have above-average growth prospects, particularly those in industries undergoing change. Focuses on mid- and large-capitalization companies with proven records of sales and earnings growth, profitability, and cash-flow generation. Jennison Associates LLC 19 1,725 Uses a research-driven, fundamental investment approach that relies on in-depth company knowledge gleaned through meetings with management, customers, and suppliers. Vanguard Equity Investment 12 1,086 Employs a quantitative, fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings quality of companies versus their peers. Frontier Capital Management Co., 11 999 Uses a research-driven, fundamental investment LLC approach that seeks companies with above-average growth prospects, reasonable valuations, and competitive advantages. Kalmar Investment Advisers 11 953 Employs a “growth-with-value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Cash Investments 2 147 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 7 of the investment environment that existed during the fiscal period and of how portfolio positioning reflects this assessment. These comments were prepared on October 17, 2012. Wellington Management Company, LLP Portfolio Manager: Paul E. Marrkand, CFA, Senior Vice President Our portion of the Morgan Growth Fund utilizes traditional methods of stock selection—research and analysis—to identify companies that we believe have above-average growth prospects, particularly those in industries undergoing change. Research focuses on mid- and large-cap companies with a proven record of sales and earnings growth, profitability, and cash-flow generation. The fiscal year saw some challenging, sometimes choppy conditions in the markets. The investment environment was characterized by capital flights to safe-haven asset classes, extreme volatility and high correlations among riskier securities, and a fickle sentiment that seemed to reflect tentativeness among market participants collectively. Regardless, we remained true to our process of selecting stocks to construct a portfolio with an attractive balance of favorable growth, quality, and valuation characteristics. Sector allocation, which tends to be an aggregate result of our individual stock-selection decisions, contributed favorably to results. Our greater-than-benchmark weightings in the information technology and health care sectors helped relative returns, as did our underweight allocations to industrials and consumer staples. Apple was the top individual contributor; our large position in the stock benefited the portfolio as favorable business momentum and operating results pushed the share price up by more than 70% during the year. On balance, the information technology stocks that we held underperformed relative to their peers. ITT Educational Services was the portfolio’s most substantial detractor. This provider of postsecondary degree programs in the United States has been weak at least in part because of government regulatory uncertainty. Management has taken aggressive action to meet government regulations, and this has negatively affected earnings. Jennison Associates LLC Portfolio Manager: Kathleen A. McCarragher, Managing Director Equity markets were highly volatile during the fiscal year, up strongly in the first six months, down sharply in May, then back on an upward trajectory beginning in June. The gyrations reflected swings in sentiment concerning European sovereign-debt issues and uncertainty about global growth. U.S. economic growth was subpar, and unemployment remained high. Our portfolio holdings in the consumer discretionary and health care sectors lagged market returns in these groups. Consumer holdings Amazon.com, Ralph 8 Lauren, and Coach, which coming into the period had performed solidly on strong company-specific fundamentals, rose during the past 12 months but failed to keep pace with the meaningful rebound in economically sensitive specialty retail and media stocks. In the health care sector, biotechnology stocks, including our holding in Alexion Pharmaceuticals, benefited more than other subsectors from the revival of investors’ appetite for risk. Bristol-Myers Squibb and Shire, which earlier had been rewarded for attractive business opportunities, lagged the biotech surge. Consumer staples stocks, especially Whole Foods and Estee Lauder, contributed significantly to portfolio performance. Information technology holdings also did well, with Apple, Google, and LinkedIn posting strong advances. Vanguard Equity Investment Group Portfolio Managers: James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA Over the 12-month period our stock selection models produced mixed results. Our valuation and quality models were effective in distinguishing the outperformers from the underperformers. On the other hand, our models based on management decisions, sentiment, and growth were either neutral or ineffective and detracted from our results. Our stock selections had a positive impact in seven of ten sectors and a negative effect in three. Choices within the energy and materials sectors added the most to our relative returns. In energy, Tesoro, Williams, and Marathon Petroleum benefited us most in relative terms; in materials, the top contributors were CF Industries, PPG Industries, and Monsanto. Selections were most disappointing in health care and information technology. Humana and Celgene in health care and Advanced Micro Devices and Electronic Arts in technology did not perform as expected and detracted from our results. Frontier Capital Management Co., LLC Portfolio Managers: Stephen Knightly, CFA, President Christopher J. Scarpa, Vice President Equities registered strong gains over the fiscal year, with the Russell Midcap Growth Index rising 26.7%. The market advance was driven by the actions of European authorities to prevent a broad financial crisis, by strong corporate earnings, and by signs of recovery in the U.S. housing market. Relative to our benchmark, we added value through strong selection among energy, consumer discretionary, and financial stocks. In the energy sector, our focus on reliable, high-growth domestic exploration companies proved sound. In the consumer category, niche auto services companies supported results. 9 Our financial holdings did well thanks to an emphasis on processing-oriented providers with recurring business. Small holdings of cash restrained the portfolio’s returns. A slowdown in European capital spending created challenges for our technology stocks, and the absence of a few biotech winners challenged our relative performance in health care. Kalmar Investment Advisers Portfolio Manager: Ford B. Draper, Jr., President and Chief Investment Officer Despite substantial uncertainties related to the slowing global economy and the Eurozone sovereign-debt and banking crisis, the U.S. equity market has reached five-year highs. It appears to anticipate significant future improvement in the big picture from unprecedented supportive actions taken by central banks here and abroad, but that improvement is not yet evident. Our earlier optimism about decent returns in calendar 2012 has been borne out so far, but in the face of weakening corporate earnings, we think a concentration on high-quality growth businesses remains essential. Over the past 12 months, our portfolio’s biggest detractors were technology and health care holdings. These included Rovi and Atmel in IT and Allscripts Healthcare Solutions and Salix Pharmaceuticals. Our biggest successes came from a variety of sectors and included Alliance Data Systems, W.R. Grace, LKQ, Discovery, Express Scripts, and Tractor Supply. 10 Morgan Growth Fund Fund Profile As of September 30, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VMRGX VMRAX Expense Ratio 1 0.42% 0.28% 30-Day SEC Yield 0.78% 0.92% Portfolio Characteristics Russell DJ 3000 U.S. Total Growth Market Fund Index Index Number of Stocks 318 1,679 3,638 Median Market Cap $33.2B $47.1B $35.6B Price/Earnings Ratio 19.2x 19.8x 17.0x Price/Book Ratio 3.5x 4.3x 2.2x Return on Equity 22.4% 23.7% 18.0% Earnings Growth Rate 19.3% 17.9% 10.4% Dividend Yield 1.1% 1.5% 2.0% Foreign Holdings 3.4% 0.0% 0.0% Turnover Rate 49% — — Short-Term Reserves 1.0% — — Sector Diversification (% of equity exposure) Russell DJ 3000 U.S. Total Growth Market Fund Index Index Consumer Discretionary 16.6% 16.4% 12.0% Consumer Staples 8.4 12.1 9.5 Energy 6.8 4.2 10.4 Financials 4.7 4.5 16.0 Health Care 14.3 12.6 11.9 Industrials 9.2 12.1 10.6 Information Technology 34.9 31.8 19.2 Materials 3.7 3.9 3.9 Telecommunication Services 1.4 2.2 2.9 Utilities 0.0 0.2 3.6 Volatility Measures DJ U.S. Total Russell 3000 Market Growth Index Index R-Squared 0.99 0.96 Beta 1.09 1.08 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 6.8% Google Inc. Class A Internet Software & Services 2.4 Cisco Systems Inc. Communications Equipment 2.4 International Business IT Consulting & Machines Corp. Other Services 2.3 Microsoft Corp. Systems Software 2.3 Philip Morris International Inc. Tobacco 1.5 EMC Corp. Computer Storage & Peripherals 1.5 Coca-Cola Co. Soft Drinks 1.4 Amazon.com Inc. Internet Retail 1.3 Wal-Mart Stores Inc. Hypermarkets & Super Centers 1.3 Top Ten 23.2% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2012, the expense ratios were 0.40% for Investor Shares and 0.26% for Admiral Shares. 11 Morgan Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2002, Through September 30, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment Morgan Growth Fund Investor Shares 27.18% 1.07% 8.58% $22,768 Russell 3000 Growth Index 29.35 3.22 8.57 22,750 Multi-Cap Growth Funds Average 25.46 0.31 7.96 21,516 Dow Jones U.S. Total Stock Market Index 30.00 1.53 8.77 23,184 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Morgan Growth Fund Admiral Shares 27.35% 1.23% 8.74% $115,567 Russell 3000 Growth Index 29.35 3.22 8.57 113,751 Dow Jones U.S. Total Stock Market Index 30.00 1.53 8.77 115,920 See Financial Highlights for dividend and capital gains information. 12 Morgan Growth Fund Fiscal-Year Total Returns (%): September 30, 2002, Through September 30, 2012 Morgan Growth Fund Investor Shares Russell 3000 Growth Index 13 Morgan Growth Fund Financial Statements Statement of Net Assets As of September 30, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (98.5%) 1 Consumer Discretionary (16.2%) * Amazon.com Inc. 460,606 117,141 Comcast Corp. Class A 2,066,887 73,933 Coach Inc. 1,088,770 60,993 * O’Reilly Automotive Inc. 680,703 56,920 Home Depot Inc. 899,483 54,302 * Lululemon Athletica Inc. 690,782 51,076 Lowe’s Cos. Inc. 1,650,592 49,914 * Bed Bath & Beyond Inc. 789,708 49,752 Omnicom Group Inc. 945,470 48,748 * Dollar Tree Inc. 925,833 44,695 TJX Cos. Inc. 973,787 43,616 PetSmart Inc. 625,923 43,176 Ralph Lauren Corp. Class A 272,195 41,164 News Corp. Class A 1,595,549 39,139 NIKE Inc. Class B 406,793 38,609 Yum! Brands Inc. 553,859 36,743 * Inditex SA ADR 1,292,283 32,158 * Michael Kors Holdings Ltd. 591,825 31,473 Ross Stores Inc. 480,975 31,071 * LKQ Corp. 1,577,282 29,180 Starwood Hotels & Resorts Worldwide Inc. 448,300 25,983 * BorgWarner Inc. 373,697 25,826 * Discovery Communications Inc. 432,415 24,233 * Urban Outfitters Inc. 640,730 24,066 ^ Buckle Inc. 522,063 23,717 * Sirius XM Radio Inc. 8,817,672 22,926 * CarMax Inc. 747,025 21,141 Harley-Davidson Inc. 466,700 19,774 * priceline.com Inc. 29,008 17,948 * ITT Educational Services Inc. 547,526 17,647 Tractor Supply Co. 169,540 16,766 Prada SPA 2,216,385 16,466 *,^ Tesla Motors Inc. 552,527 16,178 Gentex Corp. 893,865 15,205 VF Corp. 95,216 15,174 Market Value Shares ($000) * Discovery Communications Inc. Class A 244,400 14,574 Wyndham Worldwide Corp. 276,600 14,516 * DIRECTV 213,700 11,211 Dick’s Sporting Goods Inc. 215,800 11,189 Chico’s FAS Inc. 575,945 10,430 * Steven Madden Ltd. 231,276 10,111 McDonald’s Corp. 104,600 9,597 CBS Corp. Class B 256,800 9,330 *,^ Imax Corp. 448,720 8,934 Gap Inc. 213,100 7,625 Family Dollar Stores Inc. 113,200 7,505 Marriott International Inc. Class A 185,500 7,253 * Panera Bread Co. Class A 38,800 6,631 Virgin Media Inc. 222,200 6,542 * Cabela’s Inc. 116,100 6,348 Garmin Ltd. 147,790 6,169 Comcast Corp. 176,500 6,142 Service Corp. International 447,920 6,029 Advance Auto Parts Inc. 85,000 5,817 * AutoZone Inc. 14,700 5,434 PVH Corp. 55,800 5,230 * PulteGroup Inc. 267,000 4,138 Interpublic Group of Cos. Inc. 135,900 1,511 Wynn Resorts Ltd. 10,500 1,212 Starbucks Corp. 16,700 847 Viacom Inc. Class B 14,400 772 Target Corp. 7,000 444 Consumer Staples (8.2%) Philip Morris International Inc. 1,518,923 136,612 Coca-Cola Co. 3,439,023 130,442 Wal-Mart Stores Inc. 1,575,632 116,282 Costco Wholesale Corp. 889,084 89,019 Whole Foods Market Inc. 619,093 60,300 Mead Johnson Nutrition Co. 675,038 49,467 14 Morgan Growth Fund Market Value Shares ($000) CVS Caremark Corp. 818,347 39,624 Estee Lauder Cos. Inc. Class A 600,854 36,995 Herbalife Ltd. 465,955 22,086 Brown-Forman Corp. Class B 151,479 9,884 * Monster Beverage Corp. 174,976 9,477 *,^ Green Mountain Coffee Roasters Inc. 332,552 7,898 Kroger Co. 327,500 7,709 Beam Inc. 99,900 5,748 Casey’s General Stores Inc. 93,634 5,350 Ingredion Inc. 68,800 3,795 Colgate-Palmolive Co. 30,000 3,217 Hillshire Brands Co. 60,000 1,607 General Mills Inc. 28,400 1,132 PepsiCo Inc. 12,700 899 Energy (6.6%) Exxon Mobil Corp. 882,936 80,745 National Oilwell Varco Inc. 750,578 60,129 * Concho Resources Inc. 423,787 40,154 Diamond Offshore Drilling Inc. 594,760 39,141 Valero Energy Corp. 1,183,611 37,497 Oceaneering International Inc. 630,625 34,842 Core Laboratories NV 281,069 34,144 Noble Energy Inc. 266,241 24,683 Transocean Ltd. 548,362 24,616 Cabot Oil & Gas Corp. 465,175 20,886 Occidental Petroleum Corp. 242,581 20,877 * McDermott International Inc. 1,595,166 19,493 * Cameron International Corp. 333,360 18,691 *,^ InterOil Corp. 217,000 16,765 * Continental Resources Inc. 195,200 15,011 * Kodiak Oil & Gas Corp. 1,295,217 12,123 Ensco plc Class A 205,063 11,188 * Superior Energy Services Inc. 523,030 10,733 * SandRidge Energy Inc. 1,480,760 10,321 Williams Cos. Inc. 277,500 9,704 Schlumberger Ltd. 130,100 9,410 * Weatherford International Ltd. 556,960 7,062 HollyFrontier Corp. 156,808 6,471 Marathon Petroleum Corp. 115,400 6,300 Tesoro Corp. 149,000 6,243 * Southwestern Energy Co. 178,780 6,218 Helmerich & Payne Inc. 122,600 5,837 * Plains Exploration & Production Co. 99,000 3,710 EOG Resources Inc. 20,300 2,275 Market Value Shares ($000) Exchange-Traded Fund (0.9%) ^,2 Vanguard Growth ETF 1,044,900 75,651 Financials (4.5%) American Express Co. 1,613,160 91,724 American Tower Corporation 984,254 70,266 Goldman Sachs Group Inc. 333,050 37,861 T. Rowe Price Group Inc. 500,990 31,713 Bank of America Corp. 3,142,901 27,752 Raymond James Financial Inc. 612,100 22,434 * Affiliated Managers Group Inc. 168,250 20,695 Fidelity National Financial Inc. Class A 726,809 15,547 Allied World Assurance Co. Holdings AG 183,800 14,199 Arthur J Gallagher & Co. 354,880 12,712 Moody’s Corp. 248,990 10,998 Simon Property Group Inc. 63,600 9,655 Jefferies Group Inc. 606,083 8,297 * American International Group Inc. 204,800 6,715 Discover Financial Services 151,200 6,007 US Bancorp 115,600 3,965 General Growth Properties Inc. 184,500 3,594 Public Storage 22,600 3,145 Digital Realty Trust Inc. 36,900 2,578 Weingarten Realty Investors 90,800 2,552 Host Hotels & Resorts Inc. 124,500 1,998 * Arch Capital Group Ltd. 21,600 900 Equity Residential 6,300 362 Health Care (14.0%) Amgen Inc. 1,331,888 112,305 * Biogen Idec Inc. 656,049 97,902 UnitedHealth Group Inc. 1,605,451 88,958 * Gilead Sciences Inc. 1,179,842 78,259 * Celgene Corp. 903,955 69,062 Abbott Laboratories 954,038 65,409 * Express Scripts Holding Co. 965,455 60,505 * Alexion Pharmaceuticals Inc. 381,415 43,634 Allergan Inc. 458,345 41,975 Shire plc ADR 467,311 41,450 * Watson Pharmaceuticals Inc. 478,100 40,715 * Edwards Lifesciences Corp. 370,462 39,776 Cooper Cos. Inc. 421,027 39,770 Novo Nordisk A/S ADR 236,578 37,334 Agilent Technologies Inc. 860,125 33,072 * Vertex Pharmaceuticals Inc. 581,160 32,516 15 Morgan Growth Fund Market Value Shares ($000) Zimmer Holdings Inc. 451,667 30,542 Merck & Co. Inc. 664,180 29,955 * Hologic Inc. 1,434,588 29,036 * Catamaran Corp. 260,223 25,494 ResMed Inc. 624,180 25,261 Aetna Inc. 629,945 24,946 * Life Technologies Corp. 270,864 13,240 * Bruker Corp. 992,758 12,995 * Salix Pharmaceuticals Ltd. 290,490 12,299 * MEDNAX Inc. 157,396 11,718 Baxter International Inc. 185,100 11,154 Patterson Cos. Inc. 319,900 10,953 * DaVita Inc. 99,707 10,331 * Myriad Genetics Inc. 374,980 10,121 * Intuitive Surgical Inc. 17,772 8,808 McKesson Corp. 101,100 8,698 * Centene Corp. 207,800 7,774 AmerisourceBergen Corp. Class A 189,300 7,328 Thermo Fisher Scientific Inc. 121,170 7,128 * Mylan Inc. 291,800 7,120 * Onyx Pharmaceuticals Inc. 73,600 6,219 Perrigo Co. 51,400 5,971 * Seattle Genetics Inc. 213,600 5,757 * Cerner Corp. 73,754 5,709 HCA Holdings Inc. 140,700 4,678 Warner Chilcott plc Class A 275,300 3,717 * Waters Corp. 42,429 3,536 * Charles River Laboratories International Inc. 13,900 550 Industrials (8.9%) Boeing Co. 1,288,872 89,731 AMETEK Inc. 1,844,876 65,401 Honeywell International Inc. 792,225 47,335 Precision Castparts Corp. 256,616 41,916 * TransDigm Group Inc. 259,199 36,773 Parker Hannifin Corp. 427,433 35,725 * B/E Aerospace Inc. 803,539 33,829 General Electric Co. 1,472,719 33,445 Caterpillar Inc. 383,524 32,998 Tyco International Ltd. 559,651 31,486 Pentair Inc. 514,920 22,919 * IHS Inc. Class A 206,120 20,066 * Quanta Services Inc. 811,723 20,050 Flowserve Corp. 124,745 15,935 * WESCO International Inc. 253,609 14,506 Union Pacific Corp. 122,200 14,505 Pall Corp. 221,092 14,037 ^ Progressive Waste Solutions Ltd. 669,080 13,763 * United Continental Holdings Inc. 654,600 12,765 Fastenal Co. 278,025 11,952 Market Value Shares ($000) United Parcel Service Inc. Class B 166,500 11,916 MSC Industrial Direct Co. Inc. Class A 172,800 11,657 * Hertz Global Holdings Inc. 845,280 11,606 Dover Corp. 177,640 10,568 * MRC Global Inc. 403,615 9,925 * Verisk Analytics Inc. Class A 200,100 9,527 Landstar System Inc. 176,745 8,356 * Stericycle Inc. 92,245 8,350 Lockheed Martin Corp. 85,700 8,003 Ingersoll-Rand plc 172,800 7,745 Expeditors International of Washington Inc. 207,180 7,533 Corrections Corp. of America 206,564 6,910 Textron Inc. 262,100 6,859 JB Hunt Transport Services Inc. 126,445 6,580 * Alaska Air Group Inc. 184,014 6,452 Snap-on Inc. 89,665 6,444 3M Co. 64,800 5,989 * WABCO Holdings Inc. 100,500 5,796 Dun & Bradstreet Corp. 66,600 5,303 * Colfax Corp. 142,920 5,241 UTi Worldwide Inc. 383,081 5,160 Cummins Inc. 54,000 4,979 * United Rentals Inc. 151,455 4,954 WW Grainger Inc. 23,520 4,901 Norfolk Southern Corp. 72,200 4,594 FedEx Corp. 48,800 4,129 Robert Half International Inc. 73,200 1,949 Illinois Tool Works Inc. 29,000 1,725 Waste Connections Inc. 39,928 1,208 * Copart Inc. 10,800 299 Emerson Electric Co. 4,600 222 Information Technology (34.1%) Apple Inc. 916,467 611,522 * Google Inc. Class A 292,202 220,466 Cisco Systems Inc. 11,304,221 215,798 International Business Machines Corp. 997,360 206,902 Microsoft Corp. 6,842,369 203,766 * EMC Corp. 4,863,179 132,619 QUALCOMM Inc. 1,649,938 103,105 Oracle Corp. 3,209,789 101,076 * Red Hat Inc. 1,418,381 80,763 * Alliance Data Systems Corp. 476,585 67,651 * eBay Inc. 1,310,575 63,445 Altera Corp. 1,864,141 63,353 IAC/InterActiveCorp 1,174,035 61,120 * VMware Inc. Class A 565,268 54,684 16 Morgan Growth Fund Market Value Shares ($000) * Baidu Inc. ADR 418,529 48,893 * NetApp Inc. 1,368,000 44,980 * F5 Networks Inc. 370,190 38,759 Xilinx Inc. 1,143,286 38,197 * LinkedIn Corp. Class A 310,447 37,378 Visa Inc. Class A 275,095 36,940 Mastercard Inc. Class A 69,740 31,486 * Salesforce.com Inc. 204,176 31,176 * Check Point Software Technologies Ltd. 609,274 29,343 * Citrix Systems Inc. 329,884 25,259 * Autodesk Inc. 749,877 25,023 Avago Technologies Ltd. 703,335 24,522 * QLogic Corp. 2,145,421 24,501 * Cognizant Technology Solutions Corp. Class A 304,380 21,282 * Riverbed Technology Inc. 904,588 21,050 * Gartner Inc. 448,029 20,650 Fidelity National Information Services Inc. 594,670 18,566 Total System Services Inc. 762,500 18,071 KLA-Tencor Corp. 375,852 17,930 Intuit Inc. 280,900 16,539 * BMC Software Inc. 387,595 16,081 Accenture plc Class A 195,900 13,719 * Trimble Navigation Ltd. 286,960 13,676 * Emulex Corp. 1,660,105 11,969 Jack Henry & Associates Inc. 307,595 11,658 * Symantec Corp. 640,512 11,529 * Informatica Corp. 331,155 11,527 * NetSuite Inc. 176,321 11,249 * NCR Corp. 463,695 10,809 Amphenol Corp. Class A 179,315 10,558 * Lam Research Corp. 331,315 10,531 * NeuStar Inc. Class A 260,504 10,428 * Cadence Design Systems Inc. 779,400 10,027 * Nuance Communications Inc. 396,950 9,880 * Facebook Inc. Class A 453,595 9,820 * Compuware Corp. 955,970 9,474 * Wright Express Corp. 135,530 9,449 Jabil Circuit Inc. 480,156 8,989 * Akamai Technologies Inc. 226,700 8,674 * VeriFone Systems Inc. 301,320 8,392 * Fairchild Semiconductor International Inc. Class A 628,172 8,242 * Teradata Corp. 106,678 8,045 Motorola Solutions Inc. 155,957 7,884 * MICROS Systems Inc. 155,503 7,638 * Fiserv Inc. 101,800 7,536 * Teradyne Inc. 521,870 7,421 * Atmel Corp. 1,336,613 7,031 * Rovi Corp. 431,185 6,256 Market Value Shares ($000) Maxim Integrated Products Inc. 230,700 6,141 * LSI Corp. 842,300 5,820 Western Digital Corp. 146,100 5,658 * NVIDIA Corp. 345,600 4,610 * Advanced Micro Devices Inc. 1,004,800 3,386 Intel Corp. 143,700 3,259 * Polycom Inc. 310,900 3,069 FLIR Systems Inc. 120,170 2,400 * Flextronics International Ltd. 104,900 629 Materials (3.7%) CF Industries Holdings Inc. 343,705 76,385 Monsanto Co. 627,557 57,120 Sherwin-Williams Co. 347,277 51,713 FMC Corp. 600,378 33,249 * WR Grace & Co. 434,760 25,685 Cytec Industries Inc. 192,000 12,580 Albemarle Corp. 178,240 9,390 * Crown Holdings Inc. 236,100 8,677 Ashland Inc. 119,934 8,587 Celanese Corp. Class A 201,000 7,620 Praxair Inc. 72,380 7,519 PPG Industries Inc. 63,950 7,344 Allegheny Technologies Inc. 216,042 6,892 Ball Corp. 154,900 6,554 * Allied Nevada Gold Corp. 106,800 4,171 EI du Pont de Nemours & Co. 81,300 4,087 Telecommunication Services (1.4%) Verizon Communications Inc. 1,999,065 91,098 * Crown Castle International Corp. 544,200 34,883 Total Common Stocks (Cost $6,793,693) Temporary Cash Investments (2.4%) 1 Money Market Fund (2.3%) Vanguard Market Liquidity Fund, 0.163% 207,087,786 207,088 17 Morgan Growth Fund Face Market Amount Value ($000) ($000) Repurchase Agreement (0.0%) Bank of America Securities, LLC 0.170%, 10/1/12 (Dated 9/28/12, Repurchase Value $1,500,000, collateralized by Federal National Mortgage Assn. 4.500%, 1/1/31) 1,500 1,500 U.S. Government and Agency Obligations (0.1%) 5 Federal Home Loan Bank Discount Notes, 0.130%, 12/26/12 2,000 1,999 6 United States Treasury Note/Bond, 3.875%, 10/31/12 6,000 6,018 Total Temporary Cash Investments (Cost $216,606) Total Investments (100.9%) (Cost $7,010,299) Other Assets and Liabilities (-0.9%) Other Assets 6 77,224 Liabilities 4 (153,848) Net Assets (100%) 9,008,037 At September 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 7,522,310 Undistributed Net Investment Income 34,656 Accumulated Net Realized Losses (622,368) Unrealized Appreciation (Depreciation) Investment Securities 2,074,362 Futures Contracts (923) Net Assets Investor Shares—Net Assets Applicable to 260,143,769 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 59,101,225 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $48,150,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99.3% and 1.6%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $50,349,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $6,018,000 and cash of $300,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 18 Morgan Growth Fund Statement of Operations Year Ended September 30, 2012 ($000) Investment Income Income Dividends 95,843 Interest 2 386 Security Lending 3,303 Total Income 99,532 Expenses Investment Advisory Fees—Note B Basic Fee 14,447 Performance Adjustment (3,624) The Vanguard Group—Note C Management and Administrative—Investor Shares 13,571 Management and Administrative—Admiral Shares 3,554 Marketing and Distribution—Investor Shares 1,215 Marketing and Distribution—Admiral Shares 689 Custodian Fees 151 Auditing Fees 31 Shareholders’ Reports—Investor Shares 126 Shareholders’ Reports—Admiral Shares 33 Trustees’ Fees and Expenses 20 Total Expenses 30,213 Expenses Paid Indirectly (239) Net Expenses 29,974 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 536,557 Futures Contracts 30,755 Foreign Currencies (1) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 1,375,179 Futures Contracts 4,164 Change in Unrealized Appreciation (Depreciation) 1,379,343 Net Increase (Decrease) in Net Assets Resulting from Operations 2,016,212 1 Dividends are net of foreign withholding taxes of $437,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $917,000, $272,000, and $0, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 19 Morgan Growth Fund Statement of Changes in Net Assets Year Ended September 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 69,558 45,694 Realized Net Gain (Loss) 567,311 793,630 Change in Unrealized Appreciation (Depreciation) 1,379,343 (741,826) Net Increase (Decrease) in Net Assets Resulting from Operations 2,016,212 97,498 Distributions Net Investment Income Investor Shares (30,342) (30,610) Admiral Shares (20,234) (19,672) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (50,576) (50,282) Capital Share Transactions Investor Shares (1,008,677) (475,300) Admiral Shares 487,927 114,941 Net Increase (Decrease) from Capital Share Transactions (520,750) (360,359) Total Increase (Decrease) 1,444,886 (313,143) Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $34,656,000 and $15,675,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 Morgan Growth Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains — Total Distributions Net Asset Value, End of Period Total Return 1 27.18% 0.66% 12.81% -4.27% -23.70% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,283 $5,009 $5,432 $5,239 $5,418 Ratio of Total Expenses to Average Net Assets 2 0.40% 0.42% 0.44% 0.48% 0.38% Ratio of Net Investment Income to Average Net Assets 0.74% 0.47% 0.62% 0.94% 0.80% Portfolio Turnover Rate 49% 55% 60% 87% 88% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.04%), (0.01%), 0.01%, 0.02%, and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 21 Morgan Growth Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .535 .342 .372 .414 .555 Net Realized and Unrealized Gain (Loss) on Investments 13.036 .110 5.364 (2.502) (15.244) Total from Investment Operations 13.571 .452 5.736 (2.088) (14.689) Distributions Dividends from Net Investment Income (.391) (.362) (.406) (.522) (.641) Distributions from Realized Capital Gains — (4.220) Total Distributions (.391) (.362) (.406) (.522) (4.861) Net Asset Value, End of Period Total Return 1 27.35% 0.83% 12.95% -4.09% -23.57% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,725 $2,554 $2,445 $2,251 $2,512 Ratio of Total Expenses to Average Net Assets 2 0.26% 0.28% 0.30% 0.31% 0.21% Ratio of Net Investment Income to Average Net Assets 0.88% 0.61% 0.76% 1.11% 0.97% Portfolio Turnover Rate 49% 55% 60% 87% 88% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.04%), (0.01%), 0.01%, 0.02%, and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 22 Morgan Growth Fund Notes to Financial Statements Vanguard Morgan Growth Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended September 30, 2012, the fund’s average investment in futures contracts represented 1% of net assets, based on quarterly average aggregate settlement values. 3. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 23 Morgan Growth Fund 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 31, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , Jennison Associates LLC, Frontier Capital Management Co., LLC, and Kalmar Investment Advisers each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Wellington Management Company, LLP , is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 3000 Growth Index. The basic fee of Jennison Associates LLC is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 1000 Growth Index. The basic fees of Frontier Capital Management Co., LLC, and Kalmar Investment Advisers are subject to quarterly adjustments based on performance for the preceding three years relative to the Russell Midcap Growth Index. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $547,000 for the year ended September 30, 2012. For the year ended September 30, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.17% of the fund’s average net assets, before a decrease of $3,624,000 (0.04%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2012, the fund had contributed capital of $1,264,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.51% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 24 Morgan Growth Fund D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the year ended September 30, 2012, these arrangements reduced the fund’s expenses by $239,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
